WISS, Judge
(concurring):
I believe that the specification in issue here could fairly be read to allege that appellant did not follow proper requisition procedures in acquiring material and that his failure to follow proper procedures permitted him to acquire material to which he had no right. Thus, his dereliction of duty was his failure to follow proper requisition procedures, which it was his duty to follow.
Nonetheless, I acknowledge the majority’s argument that recognizes a different meaning — a meaning that apparently both parties in this Court have given the specification. Accordingly, I am willing to concur in the opinion that disposes of the granted issue in light of that meaning.